DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 02/03/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112 rejections and those rejections have been withdrawn.
Applicant’s arguments, see pages 10-11, filed 02/03/2022, with respect to the rejection(s) of claim(s) 1, 22, and 43 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Locke/Addison/Kazala.
Applicant argued that Locke/Addison did not disclose the newly claimed chamfered surfaces at opposite edges of the apposition layer. Kazala is now cited to disclose these limitations in combination with Locke/Addison.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-19, 22-25, 27, 31-40, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0320602) in view of Addison et al (US 2014/0058309) further in view of Kazala et al (US 2009/0299341).
Claims 1, 2, and 6, Locke discloses a system (100, Fig. 1) for closing an opening through a surface of a tissue site (102, Fig. 1), the system comprising:
an apposition layer (contracting layer 114, Fig. 1) adapted to be positioned over the opening (Fig 1, ¶ [0051]), the apposition layer comprising:
	a material having a firmness factor (¶ [0005, 0055]) and a top surface (top surface of layer 114, Fig. 1) and opposite a bottom surface (bottom surface of layer 114, Fig. 1), and
	a plurality of holes (128, Figs. 1, 2, and 4) extending through the apposition layer (114, Figs. 1, 2, and 4), the holes (128, Figs. 1, 2, and 4) forming a void space and having a perforation shape factor and a strut angle configured to collapse the apposition layer (114, Figs. 1, 2, and 4) in a first direction relative to a second direction (¶ [0005, 0062-0065]);
a dressing (cover 112, Fig. 1) adapted to cover the apposition layer (114, Fig. 1) to form a sealed space (¶ [0005, 0032]); and
a negative-pressure source (106, Fig. 1) adapted to be fluidly coupled to the sealed space to provide negative pressure to the sealed space (¶ [0029-0032]);
wherein the apposition layer (114, Fig. 1) generates a closing force (131, Figs. 1, 2, and 4) in the first direction that is substantially parallel to the surface of the tissue site (102, Fig. 1) to close the opening in response to application of the negative pressure (¶ [0005, 0069]).
Locke is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces at opposite edges of the material, and silent regarding a first layer adapted to be positioned below 
Addison teaches a wound dressing, thus being in the same field of endeavor, with a first layer (lower sheet 19, Fig. 11) adapted to be positioned below an absorbent layer (17, Fig. 11), the first layer (19, Fig. 11) comprising a first non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]), the first layer (19, Fig. 11) having a plurality of perforations (¶ [0036-0037, 0103]; the silicone coated textile is apertured to allow fluid to pass through the silicone), and a second layer (upper sheet 5, Fig. 11) adapted to be positioned above the absorbent layer (17, Fig. 11), the second layer (5, Fig. 11) comprising a second non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]), wherein the first layer (19, Fig. 11) and the second layer (5, Fig. 11) comprise a single, continuous sheet of material (¶ [0036, 0103]; the sheet can be a single sheet folded over to form two layers). The envelope retains the absorbent material to prevent the absorbent material from coming in direct contact with the wound,  allows soft adherence to the wound, and also allows the absorbent material to adhere to additional upper layers of the wound dressing without an additional adhesive application (¶ [0036, 0061, 0103]).

Locke/Addison is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces at opposite edges of the material.
Kazala teaches a wound dressing for use with reduced pressure, thus being in the same field of endeavor, with a dressing bolster that has a top surface and a bottom surface, chamfered surfaces between the top and bottom surfaces, and where the chamfered surfaces are at opposite edges of the material (see Image 1 below; chamfered surface 1 is on one edge of the material and chamfered surface 2 is on the other, opposite edge of the material). The chamfered edges help evenly distribute compressive forces from the applied reduced pressure and prevents skin irritation such as blistering (¶ [0055]). Kazala indicates that a bolster with a square-edge causes a “tent area” in the space between the drape, bolster, and patient’s skin, and this tent area causes skin irritation (¶ [0055]). By chamfering the edges, this tent area is removed and 

    PNG
    media_image1.png
    525
    549
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 1 of Kazala
Therefore, it would have been obvious to modify the shape of the edges of the apposition layer of Locke/Addison to be chamfered, as taught by Kazala (Image 1). This modification reduces the forces applied by the dressing on the patient’s skin by removing the “tent area” between the patient’s skin, drape, and the apposition layer (as motivated by Kazala ¶ [0055]).
Regarding Claims 22, 23, and 27, Locke discloses an apparatus (100, Fig. 1) for closing an opening through a surface of a tissue site (102, Fig. 1), the apparatus comprising:

	a material having a firmness factor (¶ [0005, 0055]) and a top surface (top surface of layer 114, Fig. 1) and opposite a bottom surface (bottom surface of lyer 114, Fig. 1), and
	a plurality of holes (128, Figs. 1, 2, and 4) extending through the contracting layer (114, Figs. 1, 2, and 4), the holes (128, Figs. 1, 2, and 4) forming a void space and having a perforation shape factor and a strut angle configured to collapse the contracting layer (114, Figs. 1, 2, and 4) in a first direction relative to a second direction (¶ [0005, 0062-0065]);
wherein the contracting layer (114, Fig. 1) generates a closing force (131, Figs. 1, 2, and 4) substantially parallel to the surface of the tissue site (102, Fig. 1) to close the opening in response to application of a negative pressure (¶ [0005, 0069]).
Locke is silent whether the contracting layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces at opposite edges of the material, and silent regarding a lower layer adapted to be positioned below the contracting layer, the lower layer comprising a first non-woven scrim layer, the first non-woven scrim layer being coated with a silicone adhesive, the lower layer having a plurality of perforations, and an upper layer adapted to be positioned above the contracting layer, the upper layer comprising a second non-woven scrim layer, wherein the second non-woven scrim layer is coated with a silicone adhesive, wherein the lower layer and the upper layer comprise a single, continuous sheet of material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Locke to comprise a lower layer below the contracting layer, an upper layer above the contracting layer, both layers formed of a non-woven scrim layer coated with a silicone adhesive, wherein the lower and upper layers comprise a single, continuous sheet of material. This would replace the existing wound contact layer of Locke for the lower layer of 
Locke/Addison is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces at opposite edges of the material.
Kazala teaches a wound dressing for use with reduced pressure, thus being in the same field of endeavor, with a dressing bolster that has a top surface and a bottom surface, chamfered surfaces between the top and bottom surfaces, and where the chamfered surfaces are at opposite edges of the material (see Image 1; chamfered surface 1 is on one edge of the material and chamfered surface 2 is on the other, opposite edge of the material). The chamfered edges help evenly distribute compressive forces from the applied reduced pressure and prevents skin irritation such as blistering (¶ [0055]). Kazala indicates that a bolster with a square-edge causes a “tent area” in the space between the drape, bolster, and patient’s skin, and this tent area causes skin irritation (¶ [0055]). By chamfering the edges, this tent area is removed and the forces at the edge of the dressing are no longer large enough to cause skin irritation (¶ [0055]).
Therefore, it would have been obvious to modify the shape of the edges of the apposition layer of Locke/Addison to be chamfered, as taught by Kazala (Image 1). This modification reduces the forces applied by the dressing on the patient’s skin by 
Regarding Claims 3 and 24, Locke is silent whether the first non-woven scrim layer and the second non-woven scrim layer are coated with a silicone adhesive having a coating weight between about 100 gsm and about 200 gsm.
Addison teaches the first and second layers are coated with a silicone adhesive having a coating weight between about 100 gsm and about 200 gsm (¶ [0043]). This is a suitably soft silicone adhesive for use on a patient’s skin.
Therefore, it would have been obvious to modify the first and second scrim layers of Locke/Addison to be coated with a silicone adhesive having a coating weight between about 100 gsm and about 200 gsm, as motivated by Addison, since that allows for a suitably soft adhesive for use on a patient’s skin (as motivated by Addison ¶ [0043]).
Regarding Claims 4 and 25, Locke is silent whether the first and second non-woven scrim layers each comprise a polyurethane material. 
Addison teaches the first and second layers can be formed by polyurethanes and can be a nonwoven web (¶ [0021, 0023, 0103]). These materials are common, easy to manufacture, and affordable.
Therefore, it would have been obvious to modify the first and second scrim layers of Locke/Addison to comprise a polyurethane material, as taught by Addison, since polyurethane is a well-known material that is common, easy to manufacture, and affordable, and one of ordinary skill in the art would recognize that using it in a medical dressing is obvious.
Claims 10 and 31, Locke further discloses the plurality of holes have an average effective diameter of about 5 mm (¶ [0066]).
Regarding Claims 11 and 32, Locke further discloses the plurality of holes are formed in two or more parallel rows (Fig. 2, ¶ [0063]).
Regarding Claims 12 and 33, Locke further discloses the strut angle is about 90 degrees (Claim 4).
Regarding Claims 13 and 34, Locke further discloses the strut angle is less than about 90 degrees (¶ [0063]).
Regarding Claims 14 and 35, Locke further discloses the perforation shape factor of each hole is less than about 1 (¶ [0080]).
Regarding Claims 15 and 36, Locke further discloses a thickness of the apposition layer is about 15 mm (¶ [0052]).
Regarding Claims 16 and 37, Locke further discloses the firmness factor is about 5 (¶ [0055, 0067]).
Regarding Claims 17 and 38, Locke further discloses the firmness factor is about 3 (¶ [0056, 0096]).
Regarding Claims 18 and 39, Locke further discloses a shape of each hole of the plurality of holes is elliptical (Fig. 9A).
Regarding Claim 19, Locke further discloses the apposition layer comprises a felted foam (Claim 14).
Regarding Claim 40, Locke further discloses the contracting layer comprises a compressed foam (¶ [0055]).
Claims 43 and 44, Locke discloses a method for closing an opening through a surface of a tissue site, the method comprising:
positioning an apposition layer (contracting layer 114, Fig. 1) over the opening (¶ [0051]), the apposition layer (114, Fig. 1) comprising:
a material having a firmness factor (¶ [0005, 0051, 0055]) and a top surface (top surface of layer 114, Fig. 1) and a bottom surface (bottom surface of layer 114, Fig. 1) and a plurality of holes extending through the apposition layer (114, Fig. 1) to form a void space (¶ [0005, 0062-0065]), the holes having a perforation shape factor and a strut angle causing the apposition layer to collapse in a direction substantially perpendicular to the opening (¶ [0005, 0062-0065]); and
positioning a sealing member (112, Fig. 1) over the apposition layer (114, Fig. 1);
sealing the sealing member (112, Fig. 1) to tissue surrounding the tissue site to form a sealed space (¶ [0005, 0032]); and
fluidly coupling a negative-pressure source to the sealed space (¶ [0029-0032]); and
collapsing the apposition layer (114, Fig. 1) parallel to the surface of the tissue site to generate a closing force (¶ [0005, 0069], Fig. 2).
Locke is silent whether the apposition layer comprises chamfered surfaces at opposite edges of the material, and whether regarding positioning a first layer below an apposition layer, the first layer comprising a first non-woven scrim layer, the first non-woven scrim layer being coated with a silicone adhesive, the first layer having perforations, and positioning a second layer above the apposition layer, the second 
Addison teaches a wound dressing, thus being in the same field of endeavor, with a first layer (lower sheet 19, Fig. 11) adapted to be positioned below an absorbent layer (17, Fig. 11), the first layer (19, Fig. 11) comprising a first non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]), the first layer (19, Fig. 11) having a plurality of perforations (¶ [0036-0037, 0103]; the silicone coated textile is apertured to allow fluid to pass through the silicone), and a second layer (upper sheet 5, Fig. 11) adapted to be positioned above the absorbent layer (17, Fig. 11), the second layer (5, Fig. 11) comprising a second non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]). The envelope retains the absorbent material to prevent the absorbent material from coming in direct contact with the wound,  allows soft adherence to the wound, and also allows the absorbent material to adhere to additional upper layers of the wound dressing without an additional adhesive application (¶ [0036, 0061, 0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Locke to comprise a first layer below the apposition layer, a second layer above the apposition layer, both layers formed of a non-woven scrim layer coated with a silicone adhesive. This would replace the existing wound contact layer of Locke for the lower layer of Addison. This would prevent the apposition layer from coming into direct contact with 
Locke/Addison is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces at opposite edges of the material.
Kazala teaches a wound dressing for use with reduced pressure, thus being in the same field of endeavor, with a dressing bolster that has a top surface and a bottom surface, and where chamfered surfaces are at opposite edges of the material (see Image 1; chamfered surface 1 is on one edge of the material and chamfered surface 2 is on the other, opposite edge of the material). The chamfered edges help evenly distribute compressive forces from the applied reduced pressure and prevents skin irritation such as blistering (¶ [0055]). Kazala indicates that a bolster with a square-edge causes a “tent area” in the space between the drape, bolster, and patient’s skin, and this tent area causes skin irritation (¶ [0055]). By chamfering the edges, this tent area is removed and the forces at the edge of the dressing are no longer large enough to cause skin irritation (¶ [0055]).
Therefore, it would have been obvious to modify the shape of the edges of the apposition layer of Locke/Addison to be chamfered, as taught by Kazala (Image 1). This modification reduces the forces applied by the dressing on the patient’s skin by removing the “tent area” between the patient’s skin, drape, and the apposition layer (as motivated by Kazala ¶ [0055]).
Claim 45, Locke further discloses collapsing the apposition layer comprises supplying negative pressure to the sealed space with the negative pressure-source (¶ [0057, 0068-0069]).
Regarding Claim 46, Locke further discloses collapsing the apposition layer comprises supplying negative pressure to the apposition layer (¶ [0057, 0068-0069]).
Regarding Claim 47, Locke further discloses collapsing the apposition layer comprises collapsing the apposition layer in response to a supply of negative pressure, and drawing the edges of the apposition layer toward a center of the apposition layer in response to the collapse of the holes of the apposition layer (Claim 39, ¶ [0057, 0068-0069]).
Claims 20, 21, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0320602) in view of Addison et al (US 2014/0058309) further in view of Kazala et al (US 2009/0299341) further in view of Luckemeyer et al (US 2015/0119830).
Regarding Claim 20 and 41, Locke/Addison/Kazala is silent regarding a dressing, wherein the dressing comprises a base layer having a plurality of apertures extending through the base layer, at least a portion of the plurality of apertures configured to transmit fluid across the base layer; a fluid management assembly positioned over the base layer, the fluid management assembly comprising: a first wicking layer, an absorbent disposed over the first wicking layer, and a second wicking layer disposed over the absorbent and having a periphery coupled to a periphery of the first wicking layer to enclose the absorbent; a sealing member disposed over the fluid management assembly; and an adhesive layer positioned between a periphery of the 
Luckemeyer teaches a wound dressing, thus being in the same field of endeavor, with a dressing (124, Fig. 2) comprising:
a base layer (132, Fig. 2) having a plurality of apertures (160, Fig. 2) extending through the base layer (132, Fig. 2) at least a portion of the plurality of apertures (160, Fig. 2) configured to transmit fluid across the base layer (132, Fig. 2; ¶ [0029]);
a fluid management assembly (144, Fig. 2) positioned over the base layer (132, Fig. 2), the fluid management assembly (144, Fig. 2) comprising:
	a first wicking layer (176, Fig. 2; ¶ [0047]);
	an absorbent (184, Fig. 2) disposed over the first wicking layer (176, Fig. 2); and
	a second wicking layer (180, Fig. 2) disposed over the absorbent (184, Fig. 2) and having a periphery coupled to a periphery of the first wicking layer (176, Fig. 2) to enclose the absorbent (184, Fig. 2; ¶ [0048]);
a sealing member (140, Fig. 2) disposed over the fluid management assembly (144, Fig. 2); and
an adhesive layer (136, Fig. 2) positioned between a periphery of the base layer (132, Fig. 2) and the sealing member (140, Fig. 2), the adhesive layer (136, Fig. 2) coupling the base layer (132, Fig. 2) to the sealing member (140, Fig. 2) to enclose the fluid management assembly (144, Fig. 2). The dressing of Luckemeyer allows for negative pressure to be delivered to the wound site, and also provides an absorbent for fluid to be absorbed away from the wound site to prevent infection.

Regarding Claims 21 and 42, Locke/Addison is silent whether the plurality of apertures in the base layer comprise a first group of apertures disposed in a center portion of the base layer and having a first diameter; a second group of apertures disposed in a perimeter portion of the base layer and having a second diameter, the first group of apertures and the second group of apertures separated by a border; and the second group of apertures having an average diameter that is larger than the average diameter of the first group of apertures.
Luckemeyer teaches the base layer (132, Figs. 2 and 4B) comprises a first group of apertures disposed in a center portion of the base layer and having a first diameter; a second group of apertures disposed in a perimeter portion of the base layer and having a second diameter, the first group of apertures and the second group of apertures separated by a border; and the second group of apertures having an average diameter that is larger than the average diameter of the first group of apertures (as seen in Fig. 4B). This structure allows the apertures in the center of the base layer to be placed over the wound area and the apertures in the periphery to be placed over the tissue site (¶ [0029]).
Therefore, it would have been obvious to modify the base layer of Locke/Addison to have a central group of smaller apertures and a peripheral group of larger apertures to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781